UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                              )
REGINA COATES,                                )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )         Civil Action No. 14-968 (RMC)
                                              )
DISTRICT OF COLUMBIA,                         )
                                              )
               Defendant.                     )
                                              )


                                  MEMORANDUM OPINION

               After prevailing in an administrative action under the Individuals with Disabilities

Education Act on behalf of her child, Regina Coates sues the District of Columbia for attorney

fees and costs. The parties filed cross motions for summary judgment. As a prevailing party,

Ms. Coates is entitled to reasonable attorney fees and costs. Having considered the record

closely, the Court will reduce the attorney’s hourly rate, strike attorney hours spent on an

unsuccessful pre-hearing motion, and reduce charges for travel time, facsimiles, and copying.

                                            I. FACTS

               Regina Coates is the parent of a minor child, R.C. As provided for by the

Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400, et seq., she pursued a

Free Appropriate Public Education (FAPE), 20 U.S.C. §1412(a)(1)(A), for R.C. after the District

of Columbia Public Schools (DCPS) failed to agree that R.C. had special needs. Ms. Coates

filed an administrative due process complaint against DCPS on December 6, 2013. Following a

prehearing conference, the hearing officer identified the following four issues for hearing:




                                                  -1-
           1. Should DCPS have classified the Student as eligible for special
              education services as a Student with an emotional disturbance from
              January, 2013 through present, and provided the Student with an[]
              appropriate IEP and educational placement? If so[,] did DCPS
              deny the Student FAPE?

           2. In connection to the IEP meetings for July 24, 2013 and October 1,
              2013, did DCPS fail to include appropriate and required team
              members? If so, did DCPS deny the Student a FAPE?

           3. In connection to the IEP meetings for July 24, 2013 and October 1,
              2013, did DCPS fail to conduct a Functional Behavior Assessment
              and Vocational Assessment?

           4. In connection to the IEP meetings for July 24, 2013 and October 1,
              2013, did DCPS fail to meaningfully consider the 4 independent
              evaluations previously obtained by the Petitioner?

Pl. Mot., Ex. 1, Hearing Officer Determination (HOD) [Dkt. 7-5] at 2-3. Ms. Coates filed a pre-

hearing motion for a classroom observation of R.C. by her expert, but it was denied by the

hearing officer. The due process hearing was held on February 6, 2014. In an HOD dated

February 19, 2014, the hearing officer concluded that R.C. must be “deemed eligible for services

as a Student with an emotional disturbance” and found that the District had “denied [R.C.] a

FAPE by the IEP team’s decision to find the Student ineligible [for special education services] at

the July, 2013 and October, 2013 meetings.” Id. at 15.

               The hearing officer awarded six months of remedial reading tutoring for two

hours per week, at least five hours per week of specialized instruction within general education, a

Functional Behavioral Assessment, one hour per week of speech and language therapy, one hour

per week of occupational therapy and two hours per week of counseling. Id. at 17-19. The

hearing officer denied requests for a full time therapeutic setting, mentoring, wraparound

services, a vocational assessment, and extended school year services. Id. at 17-20.




                                                -2-
               Under 20 U.S.C. § 1415(i)(3)(B), a court may award attorney fees to a parent who

prevails in an IDEA proceeding. Ms. Coates submitted a petition for attorney fees and costs to

the District in the amount of $48,055.28. Pl. Mot. for Summ. J. [Dkt. 7-1] (Pl. Mot.), Ex. 2 [Dkt.

7-6] (Invoice). DCPS objected to aspects of its recorded fees and costs and this lawsuit

followed.

                                     II. LEGAL STANDARD

               A. Summary Judgment

               Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment shall

be granted “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); accord Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). Moreover, summary judgment is properly

granted against a party who “after adequate time for discovery and upon motion . . . fails to make

a showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986).

               In ruling on a motion for summary judgment, the court must draw all justifiable

inferences in the nonmoving party’s favor and accept the nonmoving party’s evidence as true.

Anderson, 477 U.S. at 255. A nonmoving party, however, must establish more than “the mere

existence of a scintilla of evidence” in support of its position. Id. at 252. In addition, the

nonmoving party may not rely solely on allegations or conclusory statements. Greene v. Dalton,

164 F.3d 671, 675 (D.C. Cir. 1999). Rather, the nonmoving party must present specific facts that

would enable a reasonable jury to find in its favor. Id. at 675. If the evidence “is merely




                                                 -3-
colorable, or is not significantly probative, summary judgment may be granted.” Anderson, 477

U.S. at 249-50 (citations omitted).

               B. Attorney Fees under IDEA

               IDEA authorizes an award of attorney fees to a prevailing party, specifically

including the parent of a child with a disability. 20 U.S.C. § 1415(i)(3)(B)(i)(I). Attorney fees

“shall be based on rates prevailing in the community in which the action or proceeding arose for

the kind and quality of services furnished.” Id. § 1415(i)(3)(C). Thus, to recover attorney fees, a

party must demonstrate that she is the prevailing party and that the fees sought are reasonable.

Rooths v. Dist. of Columbia, 802 F. Supp. 2d 56, 60 (D.D.C. 2011). In complex federal

litigation, courts determine whether a fee is reasonable by calculating a “lodestar fee,” i.e. the

number of hours reasonably expended multiplied by a reasonable hourly rate. Hensley v.

Eckerhart, 461 U.S. 424, 437 (1983). 1 A reduction in fees may be appropriate if a party is only

partially successful. Id. at 434. A fee applicant bears the burden of establishing all elements of

the requested fee award, including entitlement to the award, documentation of appropriate hours,

and justification for the reasonableness of the rates. Blum v. Stenson, 465 U.S. 886, 897 (1984);

Covington v. Dist. of Columbia, 57 F.3d 1101, 1107 (D.C. Cir. 1995). 2

               The determination of a market rate is “inherently difficult” and is decided by the

court in its discretion. Blum, 465 U.S. at 896 n.11. “To inform and assist the court in the

exercise of its discretion, the burden is on the fee applicant to produce satisfactory evidence—in


1
 Reasonable attorney fees include reasonable fees for legal assistants and law clerks. Missouri v.
Jenkins, 491 U.S. 274, 285 (1989).
2
  Fee applications must “include contemporaneous time records of hours worked and rates
claimed, plus a detailed description of the subject matter of the work with supporting documents,
if any.” In re Donovan, 877 F.2d 982, 994 (D.C. Cir. 1989). Billing descriptions can be read in
context, with clarification coming from surrounding billing entries as well as the docket. Heard
v. Dist. of Columbia, Civ. No. 02-296, 2006 WL 2568013, at *14-15 (D.D.C. Sept. 5, 2006).


                                                 -4-
addition to the attorney’s own affidavits—that the requested rates are in line with those

prevailing in the community for similar services by lawyers of reasonably comparable skill,

experience and reputation.” Id. “[A]n attorney’s usual billing rate is presumptively the

reasonable rate, provided that this rate ‘is in line with those prevailing in the community for

similar services’ . . . .” Kattan by Thomas v. District of Columbia, 995 F.2d 274, 278 (D.C. Cir.

1993) (internal citation omitted).

               IDEA also provides specifies bases for reducing fee requests. See 20 U.S.C.

§ 1415(i)(3)(F). These reasons include, among others, an unreasonable fee demand beyond that

prevailing in the community for similar services, id. § 1415(i)(3)(F)(ii), and excessive time spent

or legal services furnished considering the nature of the case. Id. § 1415(i)(3)(F)(iii).

                                         III. ANALYSIS

               A. Rates

               Ms. Coates seeks reimbursement from the District of Columbia for legal services

rendered by the law firm of Jester and Williams, as set forth in the Invoice. Elizabeth Jester, a

named partner, represented Ms. Coates. Ms. Jester has more than 20 years’ experience in

litigating IDEA cases. She submitted the Invoice to DCPS reflecting a billing rate of $505 per

hour for work performed from January 2013 through May 2013 and $510 per hour for work

performed from June 2013 through May 2014. Mery Williams, a paralegal with approximately

19 years of experience at Jester and Williams, assisted with the preparation of attorney fee

invoices. The Invoice billed her time at $145 per hour.

               Ms. Coates contends that the rates of $505 and $510 per hour for attorney services

and $145 per hour for paralegal services are reasonable because those are the rates on the Laffey




                                                 -5-
Matrix for the respective year. 3 The Laffey Matrix was developed by the United States

Attorney’s Office for the District of Columbia to track prevailing attorney hourly rates for

complex federal litigation here. Covington, 57 F.3d at 1109. It “creates one axis for a lawyer’s

years of experience in complicated federal litigation and a second [axis] for rates of

compensation.” Griffin v. Wash. Convention Ctr., 172 F. Supp. 2d 193, 197 (D.D.C. 2001). The

rates on the Laffey Matrix are typically treated as the maximum rates that will be presumed to be

reasonable when a court reviews a petition for statutory attorney fees. Rooths, 802 F. Supp. 2d at

61. Set for June 1 through May31, the Laffey rates for attorneys with more than 20 years of

experience was $505 for 2012-2013 and $510 for 2013-2014. Laffey Matrix. The Laffey rate for

paralegals for the years 2012-2014 was $145. Id.

               Among other objections to the Invoice, the District objects to a straight

application of Laffey rates, arguing that this IDEA litigation was not complex federal litigation

and that three-quarters of the relevant Laffey rate is the prevailing rate in the District of Columbia

for non-complex IDEA matters. D.C. asks the Court to limit the attorney and paralegal rates

here to three-quarters of the applicable Laffey rates, identifying cases in this circuit where judges

have ordered that rate. See Cousins v. D.C., No.11-172, (AK) 2012 WL 1439033, at *5 (D.D.C.

Apr. 26 2012) (setting hourly rate at three-quarters of Laffey rate); Rooths, 802 F. Supp. 2d at 63

(same) (PF); Parks v. Dist. of Columbia, 895 F. Supp. 2d 124 (D.D.C. 2012) (RR); Carter v.

Dist. of Columbia, 894 F. Supp. 2d 46 (D.D.C. 2012) (RW). The proposal would allow hourly

rates of $378.75 for work performed January 2013 through May 2013 and $382.50 thereafter for

the attorney and $108.75 for the paralegal.


3
 See Laffey v. Northwest Airlines, Inc., 572 F. Supp. 354 (D.D.C. 1983), aff’d in part, rev’d in
part on other grounds, 74 F.2d 4 (D.C. Cir. 1984), as modified by Save Our Cumberland
Mountains, Inc. v. Hodel, 857 F.2d 1516, 1524 (D.C. Cir. 1988). The Laffey Matrix for 2003-
2014 is an exhibit to Ms. Coates’s Motion. See Pl. Mot., Ex. 8 [Dkt. 7-12] (Laffey Matrix).


                                                 -6-
               Federal district judges in this circuit do not agree on whether Laffey rates for

complex federal litigation should be imported to non-complex administrative litigation such as

most IDEA cases. Some of the judges on this bench have awarded fees in IDEA cases at Laffey

rates. See, e.g., Jackson v. Dist. of Columbia, 696 F Supp. 2d 97, 102 (D.D.C. 2010) (collecting

IDEA cases awarding fees at Laffey rates); Cox v. Dist. of Columbia, 754 F. Supp. 2d 66, 75-76

(D.D.C. 2010) (same). In Cox, the court found that the administrative proceeding was complex,

on the basis that it involved the admission of sixty-five exhibits, the testimony of four witnesses,

and written closing statements. Id. at 76.

               In contrast, other judges have declined to award the Laffey rates because the

IDEA case in question was not complex. In Agapito v. Dist. of Columbia, 525 F. Supp. 2d 150

(D.D.C. 2007), this Court declined to apply Laffey rates to a relatively simple and

straightforward IDEA case. In Rooths, Judge Friedman similarly noted that most IDEA

litigation is not complicated:

               [IDEA] litigation does not much resemble the sort of complicated
               cases in which a plaintiff’s counsel is appropriately awarded fees at
               the maximum allowable rate. Like most IDEA cases, the claim on
               which the plaintiff prevailed in this action involved very simple
               facts, little evidence, and no novel or complicated questions of law.
               It was presented in a reasonably informal setting to an
               administrative Hearing Officer in a two-hour hearing.

Rooths, 802 F. Supp. 2d at 62; accord Wilson v. Dist. of Columbia, Civ. No. 09-2258, 2011 WL

1428090, at *3 (D.D.C. Apr. 14, 2011) (Laffey rates are not generally applicable to IDEA cases

because they are not usually complex). The undersigned is of the opinion that an hourly rate

over $500 is excessive given the relative simplicity of most IDEA cases.

               Ms. Coates argues that this particular IDEA case was, in fact, complex because:

1) the due process hearing lasted one day; 2) she introduced 19 exhibits; and 3) she presented




                                                -7-
one witness, an educational expert. She also argues that the absence of pre-hearing discovery

rendered this case more difficult than if she had had such tools. But all due process hearings

have exhibits and witnesses, and there is nothing in this record to indicate that this particular

IDEA case was more challenging than others. Ms. Coates has pointed to no novel issue or other

complexity that turned this one-day hearing into a complicated piece of litigation. The ease with

which the attorney handled this routine matter is shown by her failure to do any preparation for,

or even mention the cross examination of, the four DCPS witnesses. Further still, Ms. Coates’s

own description of the case reinforces the Court’s conclusion that it was not complex:

                [T]here was one central issue in this case: Should the minor
                Student be determined eligible for special education services? . . .
                In evaluating the minor Student’s eligibility for special education
                services . . . , it is critical to understand that DCPS conducted
                absolutely no testing or evaluations.

Pl. Reply [Dkt. 10] at 3-4. In other words, DCPS’s position was extremely weak: it had “simply

determined that the Student could not be eligible for special education services because he had

attendance and drug abuse issues.” HOD at 12.

                Further, Ms. Coates’s attorney has completely failed to provide any evidence that

she actually charges her clients the rates she seeks in this case. See Kattan, 995 F.2d at 278

(“[A]n attorney’s usual billing rate is presumptively the reasonable rate, provided that this rate

‘is in line with those prevailing in the community for similar services’ . . . .”) (internal citation

omitted). Without any indication that the attorney regularly bills her clients (and is paid) for

IDEA work at the rate she seeks from the District, her fee application can be seen as

overreaching. Accordingly, the Court declines to award an hourly rate set by the Laffey Matrix.

                Because Ms. Coates’s attorney offers no true support from either her regular

billing practices or the complications of this specific matter for the fee award she seeks, and




                                                  -8-
because the facts of this particular matter illustrate that it was not complex, the Court declines

the suggestion of the District of Columbia and, in its discretion, will set a reasonable hourly rate

of $250/$260 for the attorney and $125 for the paralegal. Of course, an hourly rate at three-

quarters of the Laffey rate may well be appropriate in more complicated IDEA cases than this.

                B. Fee Reductions Sought by D.C.

                    1.   Prevailing Party

                As noted above, in order to be eligible for an award of attorney’s fees under the

IDEA, Ms. Coates must be deemed a “prevailing party.” 20 U.S.C. § 1415(i)(3)(B)(i). The

District argues that Ms. Coates only partially prevailed because the hearing officer did not order

the full gamut of remedies she sought. Def. Cross Mot. for Summ J. [Dkt. 8] at 11-12 (asking

the Court to “make a blanket reduction to the hours that are billed” because the hearing office did

not grant all relief requested). Ms. Coates responds that the hearing officer ordered DCPS to

recognize that her child has special needs (the critical issue) and awarded multiple tests and

accommodations.

                The District also argues that Ms. Coates should not be awarded fees for the 5.4

hours billed for her pre-hearing Motion for Expert Observation of the Student, which the hearing

officer denied. Although Ms. Coates concedes that she did not prevail on the motion, she argues

that reimbursement is appropriate for the attorney time spent on the motion because counsel had

determined that classroom observation by Ms. Coates’s expert would assist in case preparation.

She adds that DCPS refused to allow classroom observation without a motion, despite the fact

that DCPS’s witnesses had unrestricted access to observe R.C.

                Hensley v. Eckerhart, 461 U.S. 424 (1983) provides important direction on the

factors to consider when a plaintiff prevails in part. The factor of “‘results obtained’ . . . is




                                                  -9-
particularly crucial where a plaintiff is deemed ‘prevailing’ even though he succeeded on only

some of his claims for relief.” 461 U.S. at 434. To distinguish compensable from

noncompensable time, Hensley suggests two questions: “First, did the plaintiff fail to prevail on

claims that were unrelated to the claims on which he succeeded? Second, did the plaintiff

achieve a level of success that makes the hours reasonably expended a satisfactory basis for

making a fee award?” Id. If plaintiff shows that she prevailed on different but interconnected

claims, the district court must consider the “level of success” achieved by plaintiff, and “should

focus on the significance of the overall relief obtained by the plaintiff in relation to the hours

reasonably expended on litigation.” Hensley, 461 U.S. at 434. Thus, “the degree of the

plaintiff’s overall success goes to the reasonableness of the award.” Texas State Teachers Ass'n

v. Garland Indep. Sch. Dist., 489 U.S. 782, 793 (1989).

               Clearly, Ms. Coates prevailed on the central claim at issue: R.C.’s eligibility for

special education services. That the hearing officer selected some of the remedies suggested by

Ms. Coates and rejected others does not undercut that victory. In other words, Ms. Coates won

on her claim but was not successful in achieving all of the remedies she sought. There is no

indication that any particular amount of time was spent cataloguing potential remedies and the

District of Columbia does not argue otherwise. Thus, the Court has no way or reason to parse

further. Without evidence that the nature of the requested, but denied, remedies required

identifiable work, the Court has no basis to reduce fees.

               Ms. Coates argues that she prevailed on the sole critical issue and that her pre-

hearing motion was related and necessary because counsel had determined that it would help

counsel prepare the case. Pl. Reply at 8. The Court has no doubt that counsel for Ms. Coates

wanted an order to allow the expert to observe R.C. because counsel thought it would be helpful.




                                                 -10-
That, however, is not the standard. The questions are whether it was a successful motion and, if

not, was it intertwined with the aspects of the case on which Ms. Coates prevailed so that it

should be reimbursed. Obviously, it was not a successful motion and the Court finds that it was

not sufficiently related to the successful claim to warrant an award of fees because it did not

address DCPS’s position, i.e., that it had no obligation to test or consider R.C. because of the

Student’s prior absences from school and drug use. The Court will deny reimbursement as to

those entries clearly devoted to the preparation of that motion. 4

                   2. Costs of Copying, Faxing, and Travel

               The District of Columbia asks the Court to reduce excessive costs attributed to

faxing, photocopying and travel. 5 The Invoice reflects a charge of $0.25 per page to fax and

photocopy documents and an hourly rate charged for time spent on travel from the attorney’s

office in Virginia into the District for meetings and the due process hearing. The District

suggests a rate of $0.15 per page and fifty percent (50%) of the hourly fee award for travel time.

               Costs for copying and faxing are customarily included in fee awards in IDEA

litigation. Kaseman v. Dist. of Columbia, 329 F. Supp. 2d 20, 28 n.7 (D.D.C. 2004). See

Johnson v. Holway, 522 F. Supp. 2d 12, 20-22 (D.D.C. 2007) (courts consider photocopying of

exhibits attached to pleadings, filed with the court, introduced into evidence, or used for

impeachment purposes to be “necessarily obtained for use in the case” and thus taxable as costs

4
 The dates of those entries are: 1) 11/26/2013 (two entries); 2) 12/2/2013; 3) 12/3/2013; 4)
12/11/2013; 5) 12/12/2013; 6) 1/6/2014 (two entries); and 7) 1/24/2014.
5
  The District questions Ms. Coates’s request to be reimbursed for 1,030 pages of photocopying,
insisting that Ms. Coates must document and identify what was photocopied. Although Ms.
Coates does not have a descriptive record of each document that was copied, Ms. Coates points
to DCPS as the reason for the seemingly excessive photocopying: “I am asked to supply second,
third and fourth copies of the same documents to D.C. Public School personnel. Many times I
am asked to supply additional copies of D.C. Public Schools’ own documents because school
personnel cannot locate them.” Invoice at 2.


                                                -11-
under 28 U.S.C. 1920(4) and LCvR 54.1(d)(8)). Mileage charges may be included if they are

routinely billed by an attorney to her client. New York v. Microsoft Corp., 297 F. Supp. 2d 15,

47-48 (D.D.C. 2003) (citing Northcross v. Bd. of Ed. of Memphis, 611 F.2d 624, 639 (6th Cir.

1979)).

               Ms. Coates’s attorney seeks recovery for copying and faxing at an excessive rate.

In Holway, the defendant sought reimbursement for copying costs at the rate of $0.25 per page.

Holway, 522 F. Supp. 2d at 20. After the plaintiff objected on the ground that Kinko’s rate in the

District of Columbia was only $0.10 per page, the defendant agreed that $0.25 per page was

excessive and reduced it to $0.12 per page for copies made at its law firm (and not at an outside

vendor, like Kinko’s), which the court approved. See also Bryant v. CIA, 742 F. Supp. 2d 90, 92

n.1 (D.D.C. 2010) (approving charges by CIA of $0.10 per page, after the first 100 pages, in a

FOIA case); Interfaith Cmty, Org. v. Honeywell Int’l, Inc., 426 F.3d 694, 717 (3d Cir. 2005)

(vacating and remanding an award of costs, in part because the district court approved without

explanation copying costs of $0.20/page when the Fed Ex/Kinko’s rate was $0.07/page for bulk

copying). Ms. Coates states that the D.C. Superior Court reimburses copying costs at a rate of

$0.25 per page; otherwise, she merely says that it is a “reasonable” amount. Without intending

any disharmony between the Courts, this Court does not agree with the Superior Court’s

payment scheme. It finds that a reimbursement rate of $0.15 per page for copying and faxing is

reasonable.

               The District also challenges the number of copies made by the attorney, which

total over 1,000. Ms. Coates explains that her counsel not only made copies of pleadings, items

filed with the court, and exhibits introduced into evidence or used for impeachment, see Holway,

552 F. Supp. 2d at 22, but also copied documents repeatedly for DCPS. The only “records” for




                                               -12-
these charges are notations “recorded in counsel’s time records at the time the expenses are

incurred,” Pl. Reply at 11, without information about what was copied or for what reason. Over

1,000 pages of copies is clearly excessive for a one-day IDEA hearing at which Ms. Coates

introduced 19 exhibits. When extraordinary costs are incurred, courts sensibly require more

detailed explanations for reimbursement. The Court will reduce the number of reimbursable

copies to 750.

                 Finally, Ms. Coates seeks reimbursement for the travel time of her attorney from

the attorney’s office to the meetings and due process hearing associated with this case. 6 Ms.

Jester is a partner at Jester and Williams, Attorneys at Law, P.O. Box 1165, Great Falls, Virginia.

See Invoice. Ms. Jester has her office in Virginia 7 and must travel significant distances to the

District or Maryland to meet with clients or appear at hearings. It is inappropriate to require the

District of Columbia to pay such correspondingly large fees to Ms. Coates for the hours billed by

her attorney for travel time from Virginia to the District. For this reason, and “[b]ecause travel

time is compensated at half the attorney’s rate,” Bucher v. D.C., 777 F. Supp. 2d 69, 77 (D.D.C.

2011), attorney travel time will be reimbursed at one-half the hourly rate set by the Court for this

matter.

                                       IV. CONCLUSION

                 Accordingly, both parties’ motions for summary judgment will be granted in part

and denied in part.

6
 The Invoice identifies “Travel to meeting with R. Coates, parent” for 2.10 hours on 10/1/2013;
“Travel to meeting at Roosevelt HS to discuss possible settlement” for 2.10 hours on 1/10/2014;
“Travel to [due process] hearing” for 2.50 hours on 2/6/2014; and “Travel to IEP meeting per
Hearing Officer Determination” for 2.20 hours on 3/12/2014. Invoice.
7
   Ms. Jester is not admitted to practice law in the Commonwealth of Virginia. The Court notes
that the Virginia Rules of Professional Conduct provide that a “Foreign Lawyer shall not . . .
establish an office or other systematic and continuous presence in Virginia for the practice of law
. . . .” Virginia Rules of Prof’l Conduct R 5.5 (2013).


                                                -13-
               The District shall pay attorney fees for hours set forth in the Invoice at the rate of

$250.00 per hour for work performed from January 2013 through May 2013 and $260.00 per

hour thereafter, with the exception of the hours billed for the Motion for Expert Observation of

the Student. 8 The District shall pay paralegal fees for hours set forth in the Invoice at the rate of

$125.00 per hour. The District shall pay costs for facsimile and copying at the rate of $0.15 per

page; and it shall pay for the travel time of the attorney at one-half the hourly rate set by the

Court. Ms. Coates shall submit a supplemental invoice to the District that is consistent with this

Opinion. A memorializing Order accompanies this Memorandum Opinion.



DATE: February 3, 2015
                                                                       /s/
                                                        ROSEMARY M. COLLYER
                                                        United States District Judge




8
 The dates of those entries are: 1) 11/26/2013 (two entries); 2) 12/2/2013; 3) 12/3/2013; 4)
12/11/2013; 5) 12/12/2013; 6) 1/6/2014 (two entries); and 7) 1/24/2014.


                                                 -14-